[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                            No. 08-14766                ELEVENTH CIRCUIT
                                                            JULY 22, 2009
                        Non-Argument Calendar
                                                         THOMAS K. KAHN
                      ________________________
                                                              CLERK

               D. C. Docket No. 08-00036-CR-7-CLS-PWG


UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                 versus

CEDRIC EARL NOLAND,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                     _________________________

                             (July 22, 2009)

Before BLACK, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:
      Cedric Earl Noland appeals his 48-month sentence imposed following his

guilty plea to one count of possession of a firearm by a convicted felon, in

violation of 18 U.S.C. § 922(g)(1). On appeal, Noland raises two challenges to his

sentence. First, Noland asserts his sentence is substantively unreasonable because

it exceeded the Guideline range. Second, Noland argues his sentence is

substantively unreasonable because certain § 3553(a) factors relied on by the

district court in reaching its sentencing decision were already subsumed in the

Guidelines.

                                           I.

      The district court found Noland had an extensive criminal history, beginning

when he was 12 years old and consisting of at least 14 criminal convictions. The

district court additionally noted the significant public safety risks created by

Noland when he fled police while displaying a loaded firearm. Finally, the district

court agreed with the Government and Noland’s own counsel that Noland had a

pressing need to receive drug treatment and vocational training while incarcerated.

      There is no basis on which to conclude the district court made a clear error

in judgment in weighing the § 3553(a) factors, and therefore, the court’s decision is

entitled to due deference. See United States v. Shaw, 560 F.3d 1230, 1238 (11th

Cir. 2009); see also Gall v. United States, 128 S. Ct. 586, 597 (2007). Moreover,



                                           2
the district court expressly considered all of the relevant factors and imposed a

sentence that was sufficient, but not greater than necessary, to comply with the

purposes of sentencing. See 18 U.S.C. § 3553(a). Because “there is a range of

reasonable sentences from which the district court may choose,” and the § 3553(a)

factors supported the court’s determination of an appropriate sentence in this case,

the district court did not abuse its discretion and imposed a reasonable sentence.

See United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

                                           II.

      As an additional argument that the upward variance applied was

unreasonable, Noland asserts several of the § 3553(a) factors considered by the

district court in applying the upward variance are already subsumed in the

Guidelines, and therefore cannot properly be used for such variation. Noland

provides no case authority for this assertion, however.

      A plain reading of § 3553(a) reveals whether or not there may be some

overlap between the considerations that inform a Sentencing Guideline and certain

factors listed in § 3553(a), all are to be considered by a court in arriving at a

sentencing decision. To ignore one or several § 3553(a) factors because the

Guidelines are also being considered, as Noland advocates, would run afoul of the

statute itself, as well as established Supreme Court and Eleventh Circuit precedent



                                            3
interpreting and applying the statute. See Gall, 128 S. Ct. at 596 (explaining a

district court should begin “by correctly calculating the applicable Guidelines

range” and “then consider all of the § 3553(a) factors”); Talley, 431 F.3d at 786

(the Sentencing Guidelines are to be considered along with the remaining items

listed in § 3553(a)); see also United States v. Clay, 483 F.3d 739, 743 (11th Cir.

2007) (“[t]he weight to be accorded any given statutory factor is matter committed

to sound discretion of district court”).

      Section 3553(a) expressly provides that the sentencing range (§ 3553(a)(7))

is to be considered along with, for example, the nature of the offense and the

characteristics and history of the defendant (§ 3553(a)(1)), and the need to reflect

the seriousness of the offense and to provide just punishment for the offense

(§ 3553(a)(2)). Consistent with the statutory scheme, the Supreme Court and this

Court have indicated the Sentencing Guidelines must be considered concurrently

with the § 3553(a) factors, including enumerated offense and offender

characteristics. See Gall, 128 S. Ct. at 596; Talley, 431 F.3d at 786. Noland

provides no case authority for his argument to the contrary, and it should therefore

be rejected on the authority of Gall, Talley, and § 3553(a). Cf. Amedeo v. United

States, 487 F.3d 823, 833 (11th Cir. 2007) (“Amedeo II”) (“[A]s for Amedeo’s

argument that certain aspects of his conduct (such as the abuse of the attorney-



                                           4
client relationship) had already been considered in imposing an enhancement under

U.S.S.G. § 3B1.3, Amedeo points to no authority that deems it impermissible for

the district court to also have considered this conduct in imposing a variance in

light of the factors set forth in § 3553(a).”) (emphasis in original). We, therefore,

conclude there was no abuse of discretion by the district court in considering

§ 3553(a) factors that may overlap considerations of the Sentencing Guidelines.

      Upon review of the record and consideration of the parties’ briefs, we affirm

Noland’s sentence.

      AFFIRMED.




                                           5